DETAILED ACTION

Claims 1-11 are presented for examination

Allowable Subject Matter

Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, and 5 of patent application 10474223.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 16674630
Patent 10474223
     1. A method comprising:
     determining that a data buffer if a hardware device has data to transfer using powerline communication;
     measuring powerline noise in internal wiring coupled to the hardware device;      
     transmitting the data of the data buffer when the measured powerline noise is below a threshold.

     3.    (Original) The system of claim 1, wherein the at least one hardware device to
include a timer to count an amount of time to accumulate data in a buffer of the at least one hardware device.
     4.    (Original) The system of claim 3, wherein the at least one hardware device to
include a processor and a memory to store instructions, which when executed by the processor, to cause the processor to calculate an amount of time needed to transmit data in the buffer in the at least one hardware device.
     5.    (Original) The system of claim 1, wherein the at least one hardware device to
include a sensor to sense noise on the internal wiring.


10474223 teaches the same concept of the instant application.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rickard (US Patent 5828293).
As per claim 1, Rickard teaches the claimed invention comprising: 
determining that a data buffer if a hardware device has data to transfer using powerline communication [col. 2 lines 50-54, fig. 7, col. 3 lines 7-9, as pointed it can be determine when a data packet contain actual data].
measuring powerline noise in internal wiring coupled to the hardware device [col. 6 lines 26-30, as pointed out, it is possible to measure actual noise level on the line and to use this measurement to vary the length of the quiet window. The measurements of noise power can be analysed by techniques such as looking for excursions above particular threshold levels of noise power].
transmitting the data of the data buffer when the measured powerline noise is below a threshold [col. 5, lines 36-65, as pointed out when the noise level is closed to a minimum, then the data packet is transmitted].

As per claim 10, Rickard teaches manipulating the as a result of the measured noise and amount of data to be sent by increasing data redundancy [col. 2 lines 5-15, data retransmission].

As per claim 11, Rickard teaches manipulating the as a result of the measured noise and amount of data to be sent by decreasing the transmitting speed [col. 8 lines 15-35, signal strength and data transmission rate].
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rickard (US Patent 5828293) in the view of Iwamura (US Patent Application 20060218269).
As per claim 2, Rickard does not teach performing a power control operation when the measured powerline noise is above a threshold.
However, Iwamura teaches performing a power control operation when the measured powerline noise is above a threshold [0022-0023, as pointed out power control is performing such as power saving when the noise level is at a certain limit].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Rickard to include the 

As per claim 3, Ricard does not teach the power control operation comprising forcing at least one hardware device coupled to the internal wiring to enter a low power mode.
However, Iwamura teaches the power control operation comprising forcing at least one hardware device coupled to the internal wiring to enter a low power mode [00222, device energy saving accordingly].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Rickard to include the method of Iwamura to allow to perform power adjustment based on the noise level which enables the reduction of power.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rickard (US Patent 5828293) in the view of Daggett (US Patent 5504454).
As per claim 9, Rickard does not teach activating an accumulation timer; determining that enough time has passed since data was the data was placed into the data buffer based on the accumulation timer; and resetting the accumulation time when enough time has passed.
However, Daggett teaches activating an accumulation timer [col. 6 lines 15-35, timer generated].
determining that enough time has passed since data was the data was placed into the data buffer based on the accumulation timer [col. 6 lines 40-59, time to complete buffer].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Rickard to include the method of Daggett to allow the usage of a timer.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koga (US 20080304577) teaches power-line communication method, power-line communication device, and power-line communication system.
Sargeant (US 5491463) teaches power line communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187